—Order, Supreme Court, New York County (Beverly Cohen, J.), entered August 26, 1999, which, in an action to vacate stipulations of settlement and related relief, granted the motion of defendants Winter, Dunn and the Trustee of the Winter Trust to dismiss the complaint, unanimously affirmed, without costs.
The action was properly dismissed for plaintiffs’ failure to allege facts sufficient to show fraud, collusion, mistake or any other cause sufficient to invalidate a contract (see, Hallock v State of New York, 64 NY2d 224, 230; Matter of Galasso, 35 *287NY2d 319, 321). Concur — Nardelli, J. P., Tom, Mazzarelli, Rubin and Marlow, JJ.